Filed pursuant to General Instruction II.K of Form F-9 File No. 333-178511 PROSPECTUS SUPPLEMENT (to a Short Form Base Shelf Prospectus dated December 22, 2011) US$1,500,000,000 ROGERS COMMUNICATIONS INC. US$850,000,000 4.10% Senior Notes Due 2023 US$650,000,0000 5.45% Senior Notes Due 2043 The US$850,000,0004.10% senior notes due 2023(the “2023 notes”) will bear interest at the rate of4.10% per year from October2, 2013 and the US$650,000,000 5.45% senior notes due 2043 (the “2043notes”) will bear interest at the rate of5.45% per year from October2, 2013 (collectively, the “notes”). We will pay interest on the 2023 notes semi-annually in arrears on April 1 and October 1 of each year, beginning onApril 1, 2014.The effective yield on the 2023notes if held to maturity will be4.123% per year.Unless we redeem the 2023notes earlier, the 2023notes will mature onOctober 1, 2023. We will pay interest on the 2043notes semi-annually in arrears onApril 1andOctober 1 of each year, beginning onApril 1, 2014.The effective yield on the 2043notes if held to maturity will be5.491% per year.Unless we redeem the 2043notes earlier, the 2043notes will mature onOctober 1,2043. We may redeem the notes in whole, at any time, or in part, from time to time, at the redemption prices described in this prospectus supplement. We may also redeem all of the notes at any time in the event that certain changes involving Canadian withholding taxes occur. If we experience a change in control and there is a specified decline in the credit rating of a series of the notes, we will be required to make an offer to purchase all of the notes of such series at a price equal to 101% of their principal amount plus accrued and unpaid interest to the date of purchase in order to avoid an event of default under the notes of such series. The notes will be unsecured, unsubordinated obligations of Rogers Communications Inc. and will rank equally with its unsecured, unsubordinated obligations. Subject to the release provisions described herein, payment of principal, premium, if any, and interest on the notes will be fully and unconditionally guaranteed on an unsecured, unsubordinated basis by Rogers Communications Partnership, one of our wholly-owned subsidiaries. Investing in the notes involves risks. See the “Risk Factors” section on page 19 of the accompanying prospectus, as well as “Risks Related to the Notes” beginning on page S-8 of this prospectus supplement. The notes have not been approved or disapproved by the Securities and Exchange Commission or any state securities regulator, nor has the Securities and Exchange Commission or any state securities regulator passed upon the accuracy or adequacy of this prospectus supplement or the prospectus to which it relates. Any representation to the contrary is a criminal offense. We are permitted, under a multijurisdictional disclosure system adopted by the United States, to prepare this prospectus supplement and the accompanying prospectus in accordance with the disclosure requirements of Canada. Prospective investors should be aware that such requirements are different from those of the United States. The consolidated financial statements included or incorporated in the prospectus, as supplemented by this prospectus supplement, have been prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board (“IASB”), and may be subject to Canadian auditing and auditor independence standards, and thus may not be comparable to financial statements of U.S. companies. Prospective investors should be aware that the acquisition of the notes described herein may have tax consequences both in the United States and Canada. Such consequences for investors who are resident in, or citizens of, the United States may not be described fully in this prospectus supplement and the accompanying prospectus. Your ability to enforce civil liabilities under the U.S. federal securities laws may be affected adversely because we are organized under the laws of British Columbia, Canada, most of our directors, substantially all of our officers and the experts named in this prospectus supplement are Canadian residents, and substantially all of our assets are located outside the United States. The notes offered hereby have not been qualified for sale under the securities laws of any province or territory of Canada (other than the Province of Ontario) and are not being offered in Canada or to any resident of Canada. See “Underwriting”. Price to Public(1) Underwriters’ Commission(2) Net Proceeds to RCI(3) Per 2023 note(4) % % % Total US$ US$ US$ Per 2043 note(4) % % % Total US$ US$ US$ The price to the public set forth above does not include accrued interest, if any, from October2,2013, if settlement occurs after that date. We have agreed to indemnify the underwriters against certain liabilities. See “Underwriting”. Before deducting expenses of the offering estimated to be approximately US$2.7 million, which, together with the underwriters’ commissions, will be paid by us. Expressed as a percentage of the principal amount of the applicable notes. The underwriters, as principals, conditionally offer the notes, subject to prior sale, if, as and when issued by us, and accepted by the underwriters in accordance with the conditions contained in the underwriting agreement referred to under “Underwriting” in this prospectus supplement. The underwriters may sell notes for less than the initial offering price in circumstances discussed under “Underwriting”. In addition, the underwriters may over-allot or effect transactions which stabilize or maintain the market price of the notes at levels other than those that might otherwise prevail on the open market. Such transactions, if commenced, may be discontinued at any time. See “Underwriting”. Each of Citigroup Global Markets Inc., J.P. Morgan Securities LLC,Merrill Lynch, Pierce, Fenner & Smith Incorporated, BMO Capital Markets Corp., Scotia Capital (USA) Inc., Mitsubishi UFJ Securities (USA) Inc., RBC Capital Markets, LLC and TD Securities (USA) LLCis an affiliate of a bank or a financial institution that is currently a lender to us under our bank credit facility or our letter of credit facility and/or a counter-party to one or more derivatives contracts with us. Accordingly, we may be considered to be a connected issuer of each such underwriter for purposes of applicable securities legislation in each of the provinces of Canada. See “Underwriting”. There is currently no market through which the notes may be sold and purchasers may not be able to resell the notes purchased under this prospectus supplement. This may affect the pricing of the notes in the secondary market, the transparency and availability of trading prices, the liquidity of the notes, and the extent of issuer regulation. See “Risks Related to the Notes”. The underwriters expect to deliver the notes to purchasers on or about October2, 2013, through the book entry facilities of The Depository Trust Company and its direct and indirect participants, including Euroclear and Clearstream, Luxembourg. Joint Book-Running Managers BofA Merrill Lynch Citigroup J.P. Morgan BMO Capital Markets Scotiabank Co-Managers Mitsubishi UFJ Securities RBC Capital Markets TD Securities September 25, 2013 IMPORTANT NOTICE ABOUT INFORMATION IN THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of the notes that we are offering and also adds to and updates certain information contained in the accompanying prospectus and the documents incorporated by reference therein. The second part is the accompanying short form base shelf prospectus dated December 22, 2011, which gives more general information, some of which may not apply to the notes we are offering pursuant to this prospectus supplement. The accompanying short form base shelf prospectus is referred to as the “prospectus” in this prospectus supplement. If the description of the notes varies between this prospectus supplement and the prospectus, you should rely on the information in this prospectus supplement. You should rely only on the information contained in or incorporated by reference into the prospectus, as supplemented by this prospectus supplement, and on other information included in the registration statement of which this prospectus supplement and the prospectus form a part. We have not, and the underwriters have not, authorized any other person to provide you with information that is different. If anyone provides you with different or inconsistent information, you should not rely on it. We are not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. The information in this prospectus supplement and the prospectus, including the information in any document incorporated by reference therein, is accurate only as of the date of the document containing the information. Except as set forth under “Summary of the Offering”, “The Guarantor” and “Description of the Notes” or unless the context otherwise requires, in this prospectus supplement (excluding the documents incorporated by reference into the prospectus) the terms “RCI”, “Company”, “we”, “us” and “our” refer to Rogers Communications Inc. and its subsidiaries, references to Canadian dollars, dollars, “Cdn$” and “$” are to the currency of Canada and references to U.S. dollars or “US$” are to the currency of the United States. Our consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the IASB and are stated in Canadian dollars. NON-GAAP MEASURES We measure the success of our strategies using a number of key performance indicators that are not measurements in accordance with IFRS. Important details in respect of these measures, including how they are defined and calculated, are included in our management’s discussion and analysis (“MD&A”) for the year ended December 31, 2012 and our MD&A for the three and six months ended June 30, 2013, each of which are incorporated by reference into the prospectus. None of these measures should be considered as an alternative to any measure of performance calculated in accordance with IFRS. In general, we present these additional measures as we believe they allow us to more effectively measure our performance against our operating strategy as well as against the results of our peers and competitors. Similarly titled measures presented by other companies may have a different meaning and may not be comparable. For a further discussion of why and how we present these measures, see the section entitled “Key Performance Indicators and Non-GAAPMeasures”, in our MD&A for the year ended December 31, 2012 and the sections entitled “Key Performance Indicators”,“Additional GAAP Measures” and “Non-GAAPMeasures” in our MD&A for the three and six months ended June 30, 2013, each of which is incorporated by reference into the prospectus. i Table of Contents TABLE OF CONTENTS Prospectus Supplement Page DOCUMENTS INCORPORATED BY REFERENCE S-1 WHERE YOU CAN FIND MORE INFORMATION S-2 EXCHANGE RATES S-2 FORWARD-LOOKING INFORMATION S-3 SUMMARY OF THE OFFERING S-5 RISKS RELATED TO THE NOTES S-8 ROGERS COMMUNICATIONS INC. S-10 THE GUARANTOR S-11 USE OF PROCEEDS S-12 CONSOLIDATED CAPITALIZATION S-12 EARNINGS COVERAGE S-13 DESCRIPTION OF THE NOTES S-15 MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS S-28 MATERIAL CANADIAN FEDERAL INCOME TAX CONSIDERATIONS S-31 UNDERWRITING S-32 LEGAL MATTERS S-35 EXPERTS S-36 Prospectus ABOUT THIS PROSPECTUS 2 DOCUMENTS INCORPORATED BY REFERENCE 3 WHERE YOU CAN FIND MORE INFORMATION 4 FORWARD-LOOKING INFORMATION 4 ROGERS COMMUNICATIONS INC. 5 RECENT DEVELOPMENTS 5 CONSOLIDATED CAPITALIZATION 7 USE OF PROCEEDS 7 PLAN OF DISTRIBUTION 7 DESCRIPTION OF DEBT SECURITIES 8 TRADING PRICE AND VOLUME OF COMMON SHARES 18 EARNINGS COVERAGE 19 RISK FACTORS 19 ENFORCEABILITY OF CERTAIN CIVIL LIABILITIES 20 CERTAIN INCOME TAX CONSIDERATIONS 20 LEGAL MATTERS 20 EXPERTS 20 DOCUMENTS FILED AS PART OF THE REGISTRATION STATEMENT 21 STATUTORY RIGHTS OF WITHDRAWAL AND RESCISSION 21 ii Table of Contents We expect that delivery of the notes will be made against payment therefor on or about the closing date specified on the cover page of this prospectus supplement, which will be the fifth business day following the date of pricing of the notes (this settlement cycle being referred to as “T+5”). You should note that trading of notes on the date of pricing or the next succeeding business day may be affected by the T+5 settlement.See “Underwriting” for more information. iii Table of Contents DOCUMENTS INCORPORATED BY REFERENCE This prospectus supplement is deemed to be incorporated by reference in the prospectus solely for the purpose of the offering of the notes hereunder. Other documents are also incorporated, or are deemed to be incorporated, by reference into the prospectus and reference should be made to the prospectus for full particulars thereof. The following documents filed by us with the Ontario Securities Commission (the “OSC”) under the Securities Act (Ontario) and filed with or furnished to the U.S. Securities and Exchange Commission (the “SEC”) under the United States Securities Exchange Act of 1934, as amended (the “Exchange Act”), are specifically incorporated by reference into, and form an integral part of, the prospectus, as supplemented by this prospectus supplement: ● our annual information form for the year ended December 31, 2012, dated February 21, 2013; ● our audited consolidated financial statements as at and for the years ended December 31, 2012 and 2011, together with the report of the auditors thereon, and our MD&A in respect of those statements; ● our management information circular dated March 6, 2013 in connection with our annual meeting of shareholders held on April 23, 2013; ● our unaudited interim condensed consolidated financial statements as at June 30, 2013 and for the three and six months ended June 30, 2013 and 2012 and our MD&A in respect of those statements; ● our material change report filed February 21, 2013 relating to the renewal of our normal course issuer bid for our Class B Non-Voting shares; ● our material change report filed February 15, 2013 relating to the announcement that RCI’s President and Chief Executive Officer, Nadir Mohamed, will retire in January 2014; and ● our material change report filed September 12, 2013 relating to the appointment of Guy Laurence as RCI’s President and Chief Executive Officer, to succeed Nadir Mohamed, effective December 2, 2013. Any documents of the types referred to above (excluding confidential material change reports), and any business acquisition reports and updated earnings coverage ratio information, filed by us with the OSC after the date of this prospectus supplement and prior to the termination of this offering will be deemed to be incorporated by reference into the prospectus, as supplemented by this prospectus supplement (except that any section of any annual information form describing our credit ratings shall not be deemed to be incorporated by reference into the prospectus, as supplemented by this prospectus supplement). In addition, any such documents which are filed with or furnished to the SEC by us in our periodic reports on Form 6-K or annual report on Form 40-F after the date of this prospectus supplement and prior to the termination of this offering shall be deemed to be incorporated by reference into the prospectus, as supplemented by this prospectus supplement, and the registration statement of which the prospectus and this prospectus supplement form a part if and to the extent expressly provided in such report. Any statement contained in this prospectus supplement, the prospectus or in a document incorporated or deemed to be incorporated by reference into the prospectus, as supplemented by this prospectus supplement, shall be deemed to be modified or superseded for the purposes of this prospectus supplement and the prospectus to the extent that a statement contained in this prospectus supplement, or in any subsequently filed document which also is or is deemed to be incorporated by reference into the prospectus, as supplemented by this prospectus supplement, modifies or supersedes that statement. The modifying or superseding statement need not state that it has modified or superseded a prior statement or include any other information set forth in the document that it modifies or supersedes. The making of a modifying or superseding statement shall not be deemed an admission for any purposes that the modified or superseded statement, when made, constituted a misrepresentation, an untrue statement of a material fact or an omission to state a material fact that is required to be stated or that is necessary to make a statement not misleading in light of the circumstances in which it was made. Any statement so modified or superseded shall not constitute a part of the prospectus or this prospectus supplement except as so modified or superseded. S-1 Table of Contents WHERE YOU CAN FIND MORE INFORMATION Information has been incorporated by reference in the prospectus, as supplemented by this prospectus supplement, from documents filed with the SEC and the OSC. Copies of the documents incorporated by reference into the prospectus, as supplemented by this prospectus supplement, may be obtained on request without charge from the Secretary of Rogers Communications Inc. at 333 Bloor Street East, 10th Floor, Toronto, Ontario, M4W 1G9, Tel: 416-935-7777. Copies of documents that we have filed with the OSC may be obtained over the Internet at the Canadian Securities Administrators’ website at www.sedar.com. In addition to our continuous disclosure obligations under the securities laws of the provinces of Canada, we are subject to the informational requirements of the Exchange Act and, in accordance therewith, file or furnish reports and other information with or to the SEC. Our recent SEC filings may be obtained over the Internet at the SEC’s website at www.sec.gov. You may also read and copy any document we file or furnish with or to the SEC at the public reference facilities maintained by the SEC at treet N.E., Washington, D.C. 20549. Please call 1-800-SEC-0330 for further information on the operations of the public reference facilities and copying charges. Copies of reports and other information concerning us may also be inspected at the offices of the New York Stock Exchange, 20 Broad Street, New York, New York 10005. EXCHANGE RATES The following table sets forth for each period indicated, the high and low exchange rates and the average of such exchange rates on the last business day of each month during such period, based on the noon rate of exchange as reported by the Bank of Canada. These rates are set forth as United States dollars per $1.00. On September 24, 2013, the noon rate of exchange was US$1.0295 per $1.00. Year Ended Average(1) High Low Period End December 31, 2012 December 31, 2011 December 31, 2010 Six Months Ended Average(1) High Low Period End June 30, 2013 June 30, 2012 The average of the exchange rates on the last business day of each month during the applicable period. S-2 Table of Contents FORWARD-LOOKING INFORMATION This prospectus supplement and the accompanying prospectus (including the documents incorporated by reference therein) includes “forward-looking information”, within the meaning of applicable Canadian securities laws and “forward-looking statements”, within the meaning of the United States Private Securities Litigation Reform Act of 1995 (collectively referred to herein as “forward-looking information” or “forward-looking statements”), and assumptions concerning, among other things, our business, its operations and its financial performance and condition. This forward-looking information and these assumptions include, but are not limited to, statements with respect to our objectives and strategies to achieve those objectives, as well as statements with respect to our beliefs, plans, expectations, anticipations, estimates or intentions. This forward-looking information also includes, but is not limited to, guidance and forecasts relating to revenue, adjusted operating profit, property, plant and equipment expenditures, cash income tax payments, free cash flow, dividend payments, expected growth in subscribers and the services to which they subscribe, the cost of acquiring subscribers and the deployment of new services and all other statements that are not historical facts. The words “could”, “expect”, “may”, “anticipate”, “assume”, “believe”, “intend”, “estimate”, “plan”, “project”, “guidance” and similar expressions are intended to identify statements containing forward-looking information, although not all forward-looking statements include such words. Conclusions, forecasts and projections set out in forward-looking information are based on our current objectives and strategies and on estimates and other factors, expectations and assumptions, most of which are confidential and proprietary, that we believe to be reasonable at the time applied, but may prove to be incorrect, including, but not limited to, general economic and industry growth rates, currency exchange rates, product pricing levels and competitive intensity, subscriber growth, usage and churn rates, changes in government regulation, technology deployment, device availability, the timing of new product launches, content and equipment costs, the integration of acquisitions, and industry structure and stability. Except as otherwise indicated, forward-looking information in this prospectus supplement and the accompanying prospectus (including the documents incorporated by reference therein) does not reflect the potential impact of any non-recurring or other special items or of any dispositions, monetizations, mergers, acquisitions, other business combinations or other transactions that may be considered or announced or may occur after the date the statement containing the forward-looking information is made. We caution that all forward-looking information, including any statement regarding our current objectives, strategies and intentions and any factor, assumption, estimate or expectation underlying the forward-looking information, is inherently subject to change and uncertainty and that actual results may differ materially from those expressed or implied by the forward-looking information. A number of risks, uncertainties and other factors could cause our actual results and future events to differ materially from those expressed or implied in the forward-looking information or could cause our current objectives, strategies and intentions to change, including, but not limited to: ● economic conditions, ● technological change, ● the integration of acquisitions, ● unanticipated changes in content or equipment costs, ● changing conditions in the entertainment, information and communications industries, ● regulatory changes, ● new interpretations and new accounting standards from accounting standards bodies, ● litigation and tax matters, ● the level of competitive intensity, and ● the emergence of new opportunities. S-3 Table of Contents Many of these factors are beyond our control and current expectation or knowledge. Should one or more of the above risks, uncertainties or other factors materialize, should our objectives, strategies or intentions change, or should any other factors or assumptions underlying the forward-looking information prove incorrect, our actual results and our plans could vary significantly from what we currently foresee. Accordingly, we warn investors to exercise caution when considering statements containing forward-looking information and that it would be unreasonable to rely on such statements as creating any legal rights regarding our future results or plans. We are under no obligation (and we expressly disclaim any such obligation) to update or alter statements containing forward-looking information, or the factors or assumptions underlying them, whether as a result of new information, future events or otherwise, except as required by law. Before making any investment decision in respect of the notes and for a detailed discussion of the risks, uncertainties and environment associated with our business, its operations and its financial performance and condition, fully review the disclosure incorporated by reference into and included in the prospectus, as supplemented by this prospectus supplement, including the risks referenced in the “Risk Factors” section of the accompanying prospectus and the risks described under “Risks Related to the Notes” in this prospectus supplement. S-4 Table of Contents SUMMARY OF THE OFFERING The following summary of the terms of the offering of the notes is subject to, and should be read in conjunction with, the more detailed information appearing elsewhere in, and incorporated by reference into, the prospectus, as supplemented by this prospectus supplement. For purposes of this “Summary of the Offering”, the terms “we”, “us”, “our” and “RCI” refer to Rogers Communications Inc. (or its successors, if any, under the indenture governing the notes) and not any of its subsidiaries. Issuer: Rogers Communications Inc. Guarantor: Rogers Communications Partnership (“RCP”) Guarantees: The payment of principal, premium, if any, and interest on each series of the notes will be fully and unconditionally guaranteed by RCP, one of our wholly-owned subsidiaries. These guarantees may be released in certain circumstances. See “Description of the Notes — Guarantees and Ranking”. Debt Securities Offered: US$850 million aggregate principal amount of 4.10% senior notes due October 1, 2023. US$650 million aggregate principal amount of5.45% senior notes due October 1, 2043. Interest Rate and Interest Payment Dates: We will pay interest on the 2023notes at the rate of 4.10% per year semi-annually in arrears on April 1 and October 1of each year, beginning on April 1, 2014. We will pay interest on the 2043notes at the rate of5.45% per year semi-annually in arrears on April 1and October 1of each year, beginning on April 1, 2014. Issue Date: October 2, 2013. Maturity Date: The 2023notes will mature onOctober 1, 2023. The 2043notes will mature onOctober 1, 2043. Ranking: The notes and the guarantees will be unsecured, unsubordinated obligations of RCI and the guarantor, respectively, and will rank pari passu with our and the guarantor’s existing and future unsecured, unsubordinated debt. The notes and the guarantees will be (1) effectively subordinated to any of our and the guarantor’s existing and future secured debt to the extent of the value of the assets securing such debt and (2) structurally subordinated to all existing and future debt and other liabilities of our subsidiaries (other than the guarantor, for so long as the applicable guarantee remains in effect). Use of Proceeds: We estimate that our net proceeds from the sale of the notes, after deducting the underwriting commissions, any discounts, and the estimated expenses of this offering payable by us, will be approximately US$1,481 million. We intend to use the net proceeds for general corporate purposes. See “Use of Proceeds”. Optional Redemption: Except as described below, the notes of each series are redeemable, in whole, at any time, or in part, from time to time, at our option, at a make-whole redemption price plus accrued and unpaid interest as described in this prospectus supplement. S-5 Table of Contents On or after the date that is three months prior to the maturity of the 2023notes, the 2023notes are redeemable, in whole or in part, at a redemption price equal to 100% of the principal amount of the notes to be redeemed plus accrued and unpaid interest. On or after the date that is six months prior to the maturity of the2043 notes, the 2043 notes are redeemable, in whole or in part, at a redemption price equal to 100% of the principal amount of the notes to be redeemed plus accrued and unpaid interest. See “Description of the Notes — Optional Redemption”. Tax Redemption: The notes of each series also will be subject to redemption in the event we or the guarantor, as the case may be, become or would become obligated to pay Additional Amounts with respect to such notes or the guarantees thereon, as applicable, as a result of certain changes involving Canadian taxation laws or treaties. See “Description of the Notes — Guarantees and Ranking” in this prospectus supplement and “Description of Debt Securities — Redemption Upon Changes in Withholding Taxes” in the accompanying prospectus. Additional Amounts: Any payments made by us or the guarantor, as the case may be, with respect to either series of the notes, or the guarantees thereon, will be made without withholding or deduction for Canadian taxes unless required by law. Subject to certain exclusions, if we or the guarantor, as the case may be, are required by law to withhold or deduct for Canadian taxes with respect to a payment to the holders of the notes, we or the guarantor, as applicable, will pay the additional amount necessary so that the net amount received by the holders of the notes after the withholding or deduction is not less than the amount that they could have received in the absence of the withholding or deduction. See the section entitled “Description of Debt Securities — Additional Amounts” in the accompanying prospectus. Change in Control: If we experience a change in control and there is a specified decline in the credit rating of a series of the notes, we will be required to make an offer to purchase all of the notes of such series at a price equal to 101% of their principal amount plus accrued and unpaid interest to the date of purchase in order to avoid an event of default under the notes of such series. See “Description of the Notes — Additional Event of Default for a Change in Control Triggering Event”. Certain Covenants: The indenture governing the notes contains covenants that, among other things, limit the ability of: ● RCI to incur additional secured debt and enter into sale and leaseback transactions; and ● RCI’s “Restricted Subsidiaries” to incur additional debt and enter into sale and leaseback transactions. S-6 Table of Contents The covenants are subject to important exceptions, limitations and qualifications which are summarized under “Description of the Notes—Additional Covenants” in this prospectus supplement and “Description of Debt Securities” in the accompanying prospectus. On the initial issue date of the notes, all of RCI’s subsidiaries will be “Restricted Subsidiaries”. Form and Denomination: The notes of each series will be issued in the form of one or more global securities that will be deposited with, or on behalf of the depositary, The Depository Trust Company. Interests in the global securities will be issued only in denominations of US$2,000 or integral multiples of US$1,000 in excess thereof. Except as described under “Description of the Notes — Book-Entry System”, notes of any series in definitive form will not be issued. Risk Factors: Investment in the notes involves certain risks. Before deciding to invest in the notes, you should consider carefully the risk factors referenced in the “Risk Factors” section of the accompanying prospectus and those described in the “Risks Related to the Notes” section of this prospectus supplement, as well as the other information in the documents incorporated by reference into the prospectus, as supplemented by this prospectus supplement. Governing Law: New York. S-7 Table of Contents RISKS RELATED TO THE NOTES An investment in the notes involves risk. In addition to the risks set forth below and the other information contained in this prospectus supplement and the accompanying prospectus, you should consider carefully the risks and uncertainties described in the documents incorporated by reference into the prospectus, as supplemented by this prospectus supplement. Discussions of certain risks and uncertainties affecting our business are provided in our annual information form, our MD&A for the year ended December 31, 2012 and our MD&A for the three and six months ended June 30, 2013, each of which is incorporated by reference into the prospectus, as supplemented by this prospectus supplement. Any of these risks could materially adversely affect our business, financial condition or results of operations. Additional risks not currently known to us or that we currently deem to be immaterial may also materially and adversely affect our business, financial condition or results of operations. The notes and guarantees will be structurally subordinated to the debt and other liabilities of our non-guarantor subsidiaries and effectively subordinated to any of our and the guarantor’s secured debt. Subject to the release provisions described herein, each series of notes will be unconditionally guaranteed on a senior, unsecured basis by RCP, one of our wholly-owned subsidiaries. Our other subsidiaries will not guarantee or otherwise be responsible for the payment of principal or interest or other payments required to be made by us on the notes.Accordingly, the notes will be structurally subordinated to all existing and future liabilities (including trade payables and debt) of such subsidiaries and, upon any release of its guarantee, of RCP.As a holding company, our ability to meet our financial obligations, including servicing our debt under the notes, depends upon our receipt of funds from our subsidiaries.None of our subsidiaries has an obligation to make funds available to us to pay our obligations under the notes or to pay our financial obligations except, in the case of RCP, to the extent it is guaranteeing the notes at the time. In the event of an insolvency, bankruptcy, liquidation, reorganization or similar proceeding in respect of any of our subsidiaries that are not, at the time, guaranteeing the notes, holders of the notes will have no right to proceed against the assets of such non-guarantor subsidiaries. Creditors of such non-guarantor subsidiaries would generally be entitled to payment in full from such assets before any assets are made available for distribution to Rogers Communications Inc. or, if applicable, RCP to pay their respective debts and other obligations. Pursuant to the terms of our existing debt obligations, including those of the notes, our subsidiaries are permitted to incur additional debt subject to certain limitations.For certain summary financial information in respect of RCI, RCP and RCI’s other subsidiaries, see “Summary of Financial Results of Long-Term Debt Guarantors” in our MD&A for the year ended December 31, 2012 and “Summary of Financial Results of Long-Term Debt Guarantor” in our MD&A for the three and six months ended June 30, 2013, each of which is incorporated by reference into the prospectus, as supplemented by this prospectus supplement. The notes and guarantees will also be effectively subordinated in right of payment to all existing and any future secured debt of Rogers Communications Inc. and RCP, respectively, to the extent of the value of the assets securing such debt. In the event of an insolvency, bankruptcy, liquidation, reorganization or similar proceeding, the assets of Rogers Communications Inc. or of RCP, as applicable, that serve as collateral under any such secured debt would be made available to satisfy the obligations under the secured debt before any payments are made on the notes or the guarantee. As at June 30, 2013, neither Rogers Communications Inc. nor RCP had any outstanding secured debt other than $650 million of funding outstanding under RCI’s accounts receivable securitization program.However, pursuant to the terms of our existing debt obligations, including those of the notes, we may incur additional secured debt subject to certain limitations. There can be no assurance that a trading market for the notes will develop or as to the liquidity of any trading market that might develop for the notes. There is currently no established trading market for the notes and we do not intend to have the notes listed on any securities exchange. We have been informed by the underwriters that they presently intend to make a market in the notes after this offering is completed, as permitted by applicable laws and regulations. The underwriters are not obligated, however, to make a market in the notes and any market making may be discontinued at any time without notice at the sole discretion of the underwriters. In addition, the liquidity of the trading market in the notes and the market price quoted for the notes may be adversely affected by, among other things, changes in the overall market for debt securities and by changes in our financial performance or prospects or in the prospects for companies in our industry generally. As a result, you cannot be sure that an active trading market will develop for the notes or as to the liquidity of any trading market that may develop. S-8 Table of Contents Changes in credit ratings may adversely affect the market value of the notes and our cost of capital. Adverse changes to the credit ratings assigned to some of our outstanding public debt may also subject us to certain restrictive covenants. There is no assurance that the credit ratings assigned to a particular series of notes will remain in effect for any given period of time or that any such rating will not be lowered or withdrawn entirely by the relevant rating agency. Real or anticipated changes in credit ratings assigned to a particular series of notes will generally affect the market price of such notes. In addition, real or anticipated changes in our credit ratings may also affect the cost at which we can access the capital markets. Some of our outstanding public debt indentures contain restrictive covenants to which we are not subject for so long as more than one rating agency assigns the debt issued under the indenture an investment grade rating and we are not in default of our obligations under the indenture. If we fail to meet these conditions, these restrictive covenants will be reinstated and will limit our operating flexibility and may limit our ability to execute our business strategy. We may be unable to purchase the notes upon a change in control triggering event. If we experience a change in control and a particular series of the notes experiences a specified credit rating decline, we will be required to offer to purchase the notes of such series for cash at a price equal to 101% of the principal amount of such notes plus accrued and unpaid interest to the date of purchase in order to avoid an event of default under such notes. See “Description of the Notes — Additional Event of Default for a Change in Control Triggering Event”. A change in control and a specified credit rating decline under the terms of a series of notes is likely to correspond with a change in control and a specified credit rating decline under the terms of our other public debt, which would require us to make a similar offer to purchase with respect to that debt in order to avoid an event of default thereunder. In addition, a change in control and a specified credit rating decline in respect of our senior public debt will constitute an event of default under our bank credit facility. In the event of a change in control and a specified credit rating decline relating to our debt, we may not have sufficient funds to purchase all of the affected notes, in addition to all of our existing public debt, and to repay the amounts outstanding under our bank credit facility. S-9 Table of Contents ROGERS COMMUNICATIONS INC. We are a diversified public Canadian communications and media company. We are Canada’s largest provider of wireless communications services and one of Canada’s largest providers of cable television, high-speed Internet and telephony services. Through our wholly-owned subsidiary, Rogers Media Inc., and its subsidiaries (collectively, “Media”), we are engaged in radio and television broadcasting, televised shopping, magazines and trade publications, sports entertainment and digital media. Wireless Through our wireless communications operations (“Wireless”), we are Canada’s largest provider of wireless communications services, with approximately 9.4 million voice and data subscribers as at June 30, 2013. We offer wireless voice and high-speed data services, as well as mobile devices and accessories, across Canada. We are a facilities-based carrier operating our wireless networks over a broad, national coverage area, much of which is interconnected by our own fibre-optic and microwave transmission infrastructure. Subscribers to our wireless services have access to these services across the United States and in most other parts of the world through roaming agreements with various other LTE, GSM and HSPA wireless network operators. Cable Through our cable communications operations (“Cable”), we are one of Canada’s largest providers of cable television, high-speed Internet and telephony services to consumers and small businesses. We provide this diverse range of services through our highly-clustered and technologically advanced broadband networks in Ontario, New Brunswick and Newfoundland and Labrador. Cable’s digital video offering includes a comprehensive range of digital and HDTV television programming and other advanced features including whole home PVR, Video on Demand, streaming of video programming to computers, tables and smartphones, and next generation home monitoring and automation services. Rogers Business Solutions Our business solutions operations (“RBS”) provide Canadian enterprises and partners with network connectivity using its fibre, cable and wireless assets to support a range of business telecom, data networking, Internet Protocol, and data centre, hosting and cloud computing solutions. RBS owns and operates a transcontinental network with a 100 percent digital fibre optic backbone and strategic interconnect points to the United States and overseas for seamless, cross-border and international coverage. With an extensive customer base including commercial, government and financial enterprises, RBS offers scalable business communications services backed by a team of industry leading technical experts. Media Through our media operations (“Media”), we are a diversified leading Canadian media company that engagesin television and radio broadcasting, publishing, digital, and sports entertainment. TheBroadcasting group at Media has 50 AM and FM radio stations across Canada; television properties include seven City stations, five OMNI multicultural television stations, Sportsnet (consisting of four regional channels and the nationally-distributed Sportsnet ONE, Sportsnet World, and Sportsnet 360), and The Shopping Channel, a televised and internet shopping service. Media’s Publishing group produces many well-known consumer and online magazines, such as Maclean’s, Chatelaine, L’actualité, Canadian Business, and is the leading publisher of a number of industry, medical and financial publications.Media’s suite of digital assets includes approximately 90 owned and approximately300 premium partnership sites.Mediaowns Rogers Centre stadium, a year-round sports and entertainment facility, and the Toronto Blue Jays Baseball Club. S-10 Table of Contents THE GUARANTOR RCP is an Ontario partnership and a subsidiary of RCI that holds substantially all of our shared services and Cable and Wireless operations. RCI holds the majorityof the outstanding partnership units of RCP, while the remaining partnership units of RCP are held by Fido Solutions Inc., a wholly-owned subsidiary of RCI. For certain summary financial information in respect of RCI, RCP and our non-guarantor subsidiaries, see “Summary of Financial Results of Long-Term Debt Guarantors” in our MD&A for the year ended December 31, 2012 and “Summary of Financial Results of Long-Term Debt Guarantor” in our MD&A for the three and six months ended June 30, 2013, each of which is incorporated by reference into the prospectus. S-11 Table of Contents USE OF PROCEEDS Our estimated net proceeds from the sale of the notes, after deducting the underwriting commissions, any discounts, and the estimated expenses of this offering payable by us, will be approximately US$1,481 million. We intend to use the net proceeds for general corporate purposes. Pending any such use, we may invest the net proceeds in bank deposits and short-term marketable securities. CONSOLIDATED CAPITALIZATION The following table summarizes our consolidated cash and cash equivalents and our consolidated capitalization as at June 30, 2013, on an actual basis and as adjusted to give effect to the issuance of the notes offered hereby. Except to give effect to the issuance of the notes offered hereby as described above, the following table does not give effect to transactions occurring subsequent to June 30, 2013. The following table should be read together with our audited consolidated financial statements and the related notes thereto as at and for the years ended December 31, 2012 and 2011 and our unaudited interim condensed consolidated financial statements and the related notes thereto as at June 30, 2013 and for the three and six months ended June 30, 2013 and 2012, each of which is incorporated by reference into the prospectus. For the purposes of this table, all U.S. dollar amounts have been translated into Canadian dollars based on the closing rate of exchange as reported by the Bank of Canada on June 28, 2013 of US$1.00 $1.0518. June 30, 2013 Actual As Adjusted (In millions of Canadian dollars) Cash and cash equivalents (bank advances) $ $ Short-term borrowings (1) $ $ Long-term debt (including current portion): Bank credit facilities(2)(3) $
